Rhodes, J. (dissenting).
The parties have stipulated that the only issues to be raised on this appeal “ are whether or not the claimant Lawrence Manning, was dependent on his brother Lionel Manning, and whether or not he was a dependent entitled to the compensation for disability pursuant to the provisions of the Workmen’s Compensation Law.”
The claimant, aged fifty, is a brother of Lionel Manning, the deceased employee, and his claim for compensation as a dependent has been denied by the State Industrial Board, which has found that claimant was not dependent upon the deceased at the time of the accident or death herein.
The Board also found that on October 29,1931, while the deceased was working for his employer, he was struck by a taxicab, and as a result sustained injuries to his shoulder and arm and left ankle, “ all of which injuries caused the claimant to suffer a twenty-five per cent permanent loss of the use of the left arm and a fifteen per cent permanent loss of the use of the left foot; ” that no awards *236of compensation were awarded to deceased prior to his death, which occurred on May 8, 1933, from causes other than injuries herein referred to. The record shows that he left no widow dr children surviving.
For the purpose of this appeal it will be assumed that claimant was actually dependent upon the deceased, because the undisputed evidence establishes such dependency, although the Board found to the contrary.
The right to an award herein is claimed under section 33 of the Workmen’s Compensation Law, which, so far as pertinent, provides: “ In case of the death of an injured employee to whom there was due at the time of his or her death any compensation under the provisions of this chapter, the amount of such compensation shall be payable to the surviving wife or husband, if there be one, or, if none, to the surviving child or children of the deceased under the age of eighteen years, and if there be no surviving wife or children, then to the dependents of such deceased employee or to any of them as the Commission may direct.”
As already pointed out, the injuries sustained by the deceased, as found by the Board, consisted only of permanent partial disabilities scheduled under subdivision 3 of section 15 of the act, and subdivision 4 of said section 15 specifies that:
“An award made to a claimant under subdivision three shall in case of death arising from causes other than the injury be payable to and for the benefit of the persons following * * *.
“ d. If there be no surviving wife (or dependent husband), and no surviving child or children of the deceased under the age of eighteen years, then to such dependent or dependents as defined in section sixteen of this chapter, as directed by the Board.
“ An award for disability may be made after the death of the injured employee.”
The dependents defined under section 16 include in certain instances brothers, but only in case they are under eighteen years of age.
It thus appears that there is a conflict between the provisions of subdivision 4 of section 15 and those of section 33, said subdivision 4 providing in effect that where the injured employee dies from causes other than the injury, awards for scheduled injuries shall be paid to the persons therein specified, and to them only, while said section 33 provides that upon the death (without specifying the cause) of an injured employee, to whom there was due at death any compensation, the amount thereof is made payable in certain instances to the dependents of such employee or to any of them. The class to whom benefits are thus payable under *237section 33 is much broader and more inclusive than the classes specified under said subdivision 4. Clearly, benefits may not be made payable to the claimant herein under the provisions of said subdivision 4, and his only right thereto must be sought under the provisions of section 33 if it is applicable.
It is axiomatic that in construing the terms of a statute conflicting provisions are to be harmonized and given effect so far as possible. The two provisions can be harmonized by recognizing that said subdivision 4 is applicable to scheduled benefits, and by holding that said subdivision 33 is not applicable thereto, but applies to benefits for all other classes of injuries.
It may be argued that there is no logic in limiting compensation in cases of scheduled injuries to a different and more restricted group of recipients than those specified under section 33, who are allowed benefits in all other classes of injuries.
It is not, however, a question of logic, but a problem of ascertaining the intent of the Legislature, and anything outside of the language of the statute is here of little assistance in the solution of such problem.
Subdivision 4 of section 15 should be given controlling application and the decision disallowing the claim should be affirmed, without costs.
Decision reversed and matter remitted, with costs against the State Industrial Board.